DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to claims 7, 15, and 21 render the rejection under 35 USC 112(b), moot. Claim 2 is rejected under 35 USC 112(b) with further explanation, see below. 
Applicant’s arguments, filed 7/26/2021, with respect to the rejection(s) of claim(s) 1-3, 6, 9-11, 13-15 and 17-20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DeSimone, Fig. 3B, see below.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
said reactant comprises a monomer or co-monomer of said light polymerization" (emphasis added) in line 2, rending the claim indefinite with two conflicting antecedent bases.  Examiner notes claim 1 requires the reactant to travel into the said polymerization liquid to thereby achieve light polymerization. Thus, the reactant ingredients are not a subset of the “polymerization” as recited by claim 2 and such a claim appears to imply the reactants exist only in the area of the polymerization. For purposes of examination the claim will be understood to recite “wherein said reactant comprises a monomer or co-monomer 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-11, 13-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeSimone et al. (US 2015/0097316).

(step a, [0016]) providing a carrier platform, (carrier, [0016]) a window, (semipermeable member, i.e., the build plate 15 or window, Fig. 1, [0142]) and an inhibitor of polymerization, (Fig. 1 depicts the polymerization inhibitor to be supplied from below the permeable build surface, see [0016]) with said carrier and said window defining a build region therebetween, and with said window permeable to said inhibitor; (Fig. 1) (b) filling said build region with said polymerization liquid; (step b, [0017]) and (c) irradiating said build region with light while advancing said carrier platform and said window (step c [0018]) away from one another and also supplying inhibitor of polymerization through said window, (shown in FIG. 3B, a semipermeable member as an upper portion can be fixed to a transparent lower member having purging channels formed therein for feeding gas carrying the polymerization inhibitor to the semipermeable member, see [0151]) to thereby form said three-dimensional object from said polymerization liquid by light polymerization while maintaining a liquid film release layer comprised of said polymerization liquid and said inhibitor between said window and said three-dimensional object; (while forming or maintaining a liquid film release layer comprised of the polymerizable liquid formed between the solid polymerized region and the build surface, the polymerization of which liquid film is inhibited by the polymerization inhibitor, see [0018]) said method comprising: at least periodically delivering at least one reactant (different polymerizable liquids to the same build surface through channels or trenches formed in the build surface, each associated with a separate liquid supply, [0172] That is, the “different polymerizable liquids” meet the claimed reactant.) through said window into said polymerization liquid and into said three-dimensional object during said irradiating and (Examiner notes Fig. 1 depicts the materials to permeate through the permeable build surface and “the semipermeable member allows inhibitor to pass therethrough”, see [0148]. Thus the method step of delivering reactants/inhibitor through the window is met by DeSimone teaching supplying the materials to the semipermeable member). 
Regarding claim 2, DeSimone meets the claimed wherein said reactant comprises a monomer or co-monomer of said light polymerization. (DeSimone teaches photopolymerizable 
and/or free radical polymerizable monomers, [0118]). 

Regarding claim 3, DeSimone meets the claimed, wherein said polymerization liquid comprises: (i) a photoinitiator; (see (3) photoinitiator, [0128]) (ii) optionally at least one light polymerizable monomer or prepolymer; (iii) optionally at least one heat polymerizable monomer or prepolymer; (iv) optionally, at least one pigment or dye; (v) optionally a diluent; and (vi) optionally, at least one filler. (Examiner notes the remaining ingredients are optional).

Regarding claim 6, DeSimone meets the claimed wherein said polymerization liquid is nonaqueous. (DeSimon teaches a liquid resin of acrylics, [0118], which are non-aqueous.)

Regarding claim 9, DeSimone meets the claimed wherein said step of at least periodically delivering at least one reactant is temporally modulated during said irradiating and advancing step (c). (DeSimone teaches rate of supply of polymerizable liquid, temperature, pressure, rate or speed of advance of carrier, are controlled see [0179])

(the oxygen serving as the polymerization inhibitor [0167]).

Regarding claim 11, DeSimone meets the claimed wherein said irradiating and advancing step (c) is carried out under conditions in which at least a portion of said object is produced in a layerless manner. (The three-dimensional object can be fabricated, grown or produced continuously from that gradient of polymerization (rather than fabricated layer-by-layer), see [0008]).

Regarding claim 13, DeSimone meets the claimed a method of making a three-dimensional object, comprising: (a) (step a, [0016]) providing a carrier platform, (carrier, [0016]) a window, (semipermeable member, i.e., the build plate or window, Fig. 1, [0142]) at least one reactant, (different polymerizable liquids to the same build surface through channels or trenches formed in the build surface, each associated with a separate liquid supply, [0172]. That is, the “different polymerizable liquids” meet the claimed reactant.)  and an inhibitor of polymerization, (Fig. 1 depicts the polymerization inhibitor to be supplied from below the permeable build surface, see [0016], shown in FIG. 3B, a semipermeable member as an upper portion can be fixed to a transparent lower member having purging channels formed therein for feeding gas carrying the polymerization inhibitor to the semipermeable member, see [0151]) with said carrier platform and said window defining a build region therebetween, and with said window permeable to said inhibitor and said at least one reactant; (b) (step b, [0017])  filling said build region with a solvent for polymerization; (the resins taught by DeSimone in [0118] meet the claimed solvent for polymerization) and (c) (step c [0018])  irradiating said build region with light while advancing said carrier platform and said window away from one another and also supplying both said at least one reactant and said inhibitor of polymerization through said window, to thereby form said three-dimensional object from said reactant by light polymerization (different polymerizable liquids to the same build surface through channels or trenches formed in the build surface, each associated with a separate liquid supply, [0172]) while maintaining a liquid film release layer comprised of said solvent and said inhibitor between said window and said three-dimensional object; (to facilitate the formation of a release layer, see [0151]) then (d) optionally, washing said object; and then (e) optionally, further curing or vulcanizing said object. (Examiner notes the remaining limitations are optional). 

Regarding claim 14,  DeSimone meets the claimed wherein said step of supplying at least one reactant through said window comprises supplying at least a first reactant and a second reactant through said window, (different polymerizable liquids to the same build surface through channels or trenches formed in the build surface, each associated with a separate liquid supply, [0172]. That is, the “different polymerizable liquids” meet the claimed first and second reactant.)  optionally with the supply of each said first and second reactant independently temporally modulated during said irradiating and advancing step (c). (Examiner notes the remaining limitations are optional). 


Regarding claim 15, DeSimone meets the claimed wherein said solvent for polymerization has a boiling point of at least 130, 150 or 170 degrees Centigrade. (The resins taught by DeSimone in [0118] meet the claimed solvent for polymerization. Example 16, [0220] employs PEG (Poly(ethylene glycol) diacrylate, average Mn 700) as the polymerizable liquid. Examiner notes the boiling point of PEG is above 200 degrees C, as evidenced by http://www.chemicalland21.com/industrialchem/functional%20Monomer/POLYETHYLENE%20GLYCOL%20DIACRYLATE.htm )

Regarding claim 17, DeSimone meets the claimed wherein said solvent for polymerization further comprises: (i) a photoinitiator; (see (3) photoinitiator, [0128])  (ii) optionally,  a diene; (iii) optionally, , a vulcanizing agent; (iv) optionally, but in some embodiments preferably, a vulcanization accelerator, a vulcanization activator, and/or a vulcanization retarder; and (v) optionally, a vulcanization said object. (Examiner notes the remaining limitations are optional).

Regarding claim 18, DeSimone meets the claimed wherein said solvent for polymerization is nonaqueous. (DeSimon teaches a liquid resin of acrylics, [0118], which are non-aqueous.)

Regarding claim 19, DeSimone meets the claimed wherein said inhibitor comprises oxygen. (the oxygen serving as the polymerization inhibitor [0167]).

Regarding claim 20, DeSimone meets the claimed wherein said irradiating and advancing step (c) is carried out under conditions in which at least a portion of said object is produced in a (The three-dimensional object can be fabricated, grown or produced continuously from that gradient of polymerization (rather than fabricated layer-by-layer), see [0008]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 8, 12, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone et al. (US 2015/0097316) in view of Rolland et al. (US 2016/0137839). 

Regarding claim 4, DeSimone does not meet the claimed wherein said reactant comprises a heat polymerizable monomer or co-monomer. 
Rolland meets the claimed wherein said reactant comprises a heat polymerizable monomer or co-monomer. (Rolland teaches dual cure polymers that are thermally cured, see Fig. 25C, [0245]). 



Regarding claim 5, DeSimone does not meet the claimed wherein said polymerization liquid comprises a dual cure polyurethane resin, and said at least one reactant comprises ethylene or propylene.
Rolland meets the claimed wherein said polymerization liquid comprises a dual cure polyurethane resin, (Rolland teaches a dual cure resin is comprised of a UV-curable (meth)acrylate blocked polyurethane (ABPU), see [0246]) and said at least one reactant comprises ethylene or propylene. (Rolland teaches the reactive diluent (10-50 wt %) is an acrylate or methacrylate, see [0246], or methyl(meth)acrylate, [0233] examiner notes the acrylate comprises an ethylene group).
It would have been obvious to one of ordinary skill in the art to select the dual cure resin and reactant taught by Rolland as the polymerizable material of DeSimone because polymerizable liquids comprising dual hardening systems achieve improved structural properties, to form an object having a plurality of structural segments covalently coupled to one another, each structural segment having different structural (e.g., tensile) properties, see [0009], [0038].


(Rolland teaches the reactive diluent is an acrylate or methacrylate, see [0246], or methyl(meth)acrylate, [0233] examiner notes the instant specification defines methyl methacrylate to be a reactant with the claimed properties, see [0070]-[0071]). Further, Wikipedia states methyl methacrylate to have a Vapor Pressure of 29 mmHg and molar mass of 100 g/mol, https://en.wikipedia.org/wiki/Methyl_methacrylate 
It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.  Therefore, the claimed “(i) said reactant has a vapor pressure of at least 40, 60, 100, or 200 mmHg; and/or (it) said reactant has a molar mass of not more than 200 or 100 g/mol” is presumed inherent.
It would have been obvious to one of ordinary skill in the art to select the dual cure resin and reactant taught by Rolland as the polymerizable material of DeSimone because polymerizable liquids comprising dual hardening systems achieve improved structural properties, to form an object having a plurality of structural segments covalently coupled to one another, each structural segment having different structural (e.g., tensile) properties, see [0009], [0038].


Regarding claim 8, DeSimone meets the claimed wherein said reactant comprises: carbon monoxide, sulfur dioxide, an alkene, an alkyne, methyl methacrylate, acrylonitrile, or a combination thereof.
(Rolland teaches the reactive diluent is an acrylate or methacrylate, see [0246], or methyl(meth)acrylate, [0233]). 
It would have been obvious to one of ordinary skill in the art to select the dual cure resin and reactant taught by Rolland as the polymerizable material of DeSimone because polymerizable liquids comprising dual hardening systems achieve improved structural properties, to form an object having a plurality of structural segments covalently coupled to one another, each structural segment having different structural (e.g., tensile) properties, see [0009], [0038].


Regarding claim 12, DeSimone does not meet the claimed further comprising the steps of: (d) optionally washing said object; and then (e) further curing said object. 
Rolland meets the claimed further comprising the steps of: (d) optionally washing said object; and then (e) further curing said object. (Rolland teaches solidifying and/or curing step (d) is carried out subsequent to the irradiating step (e.g., by heating or microwave irradiating), see [0220]).
It would have been obvious to one of ordinary skill in the art to select the dual cure resin and reactant taught by Rolland as the polymerizable material of DeSimone because polymerizable liquids comprising dual hardening systems achieve improved structural properties, to form an object having a plurality of structural segments covalently coupled to one another, each structural segment having different structural (e.g., tensile) properties, see [0009], [0038].


Regarding claim 16, DeSimone does not meet the claimed wherein said solvent for polymerization comprises a polar or non-polar organic solvent. 
Rolland meets the claimed wherein said solvent for polymerization comprises a polar or non-polar organic solvent. (dilution with alcohols (methanol or ethanol) may be employed, see [0288]. Examiner notes methanol is a polar organic solvent). 
It would have been obvious to one of ordinary skill in the art to select polar solvent taught by Rolland to combine with the polymerizable material of DeSimone because it reduces the viscosity of the resins to achieve improved 3D printing, see [0288]. 


Regarding claim 21, DeSimone does not explicitly teach wherein: (i) each said reactant has a vapor pressure of at least 40, 60, 100, or 200 mmHg; and/or (ii) each said reactant has a molar mass of not more than 200 or 100 g/mol.
Rolland teaches a reactive diluent is an acrylate or methacrylate, see [0246], or methyl(meth)acrylate, [0233] examiner notes the instant specification defines methyl methacrylate to be a reactant with the claimed properties, see [0070]-[0071]. Further, Wikipedia states methyl methacrylate to have a Vapor Pressure of 29 mmHg and molar mass of 100 g/mol, https://en.wikipedia.org/wiki/Methyl_methacrylate
It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.  Therefore, the claimed “(i) each said reactant has a vapor pressure of at least 40, 60, 100, or 200 mmHg; and/or (ii) each said reactant has a molar mass of not more than 200 or 100 g/mol.” is presumed inherent.
It would have been obvious to one of ordinary skill in the art to select the dual cure resin and reactant taught by Rolland as the polymerizable material of DeSimone because polymerizable liquids comprising dual hardening systems achieve improved structural properties, to form an object having a plurality of structural segments covalently coupled to one another, each structural segment having different structural (e.g., tensile) properties, see [0009], [0038].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744